Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: based on a thorough prior art search and full consideration of the claim amendments, the claims are allowable. Particularly, the claim language “wherein the electrode is configured to measure local electrical potential at a plurality of locations in the organ of the patient to obtain a plurality of local electrical potential measurements, wherein the processor is configured to correlate the location measurements, derived from the electrical position signals of the magnetic field sensor, with the local electrical potential measurements to determine a plurality of map points, wherein each of the map points comprises a coordinate on an inner surface of the organ and a respective local electrical potential measurement at the coordinate, wherein the processor is adapted to employ the coordinates of the map points to construct a simulation of the inner surface of the organ, and wherein the processor is adapted to combine the local electrical potential measurements of the map points with the simulation of the inner surface of the organ to produce a map of electrical potentials overlaid on the simulation of the inner surface of the organ, wherein the processor is configured to perform the steps of: setting a measurement index, receiving a first force measurement and first displacement measurement pair, incrementing the measurement index and saving the first force measurement and first displacement measurement in a memory, 3upon receiving a second force measurement and second displacement measurement pair, calculating an instantaneous gradient value (Si), based on the change in force (AFD,) and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791